Exhibit 10.2

CARDINAL HEALTH, INC.

RESTRICTED SHARE UNITS AGREEMENT

This Agreement is entered into in Franklin County, Ohio. On [grant date] (the
“Grant Date”), Cardinal Health, Inc, an Ohio corporation (the “Company”), has
awarded to [employee name] (“Awardee”) [# of shares] Restricted Share Units (the
“Restricted Share Units” or “Award”), representing an unfunded unsecured promise
of the Company to deliver common shares, without par value, of the Company (the
“Shares”) to Awardee as set forth herein. The Restricted Share Units have been
granted pursuant to the Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as
amended (the “Plan”), and shall be subject to all provisions of the Plan, which
are incorporated herein by reference, and shall be subject to the provisions of
this Restricted Share Units Agreement (this “Agreement”). Capitalized terms used
in this Agreement which are not specifically defined shall have the meanings
ascribed to such terms in the Plan.

1. Vesting. [CLIFF ALTERNATIVE: The Restricted Share Units shall vest on the
[            ] anniversary of the Grant Date (the “Vesting Date”), subject to
the provisions of this agreement, including those relating to the Awardee’s
continued employment with the Company and its Affiliates (collectively, the
“Cardinal Group”).] [INSTALLMENT ALTERNATIVE: The Restricted Share Units shall
vest in [            ] installments, which shall be as nearly equal as possible,
on the first [            ] anniversaries of the Grant Date (each a “Vesting
Date” with respect to the portion of the Restricted Share Units scheduled to
vest on such date), subject in each case to the provisions of this Agreement,
including those relating to the Awardee’s continued employment with the Company
and its Affiliates (collectively, the “Cardinal Group”).] Notwithstanding the
foregoing, in the event of a Change of Control prior to Awardee’s Termination of
Employment, the Restricted Share Units shall vest in full.

2. Transferability. The Restricted Share Units shall not be transferable.

3. Termination of Employment.

(a) General. Except as set forth below, if a Termination of Employment occurs
prior to the vesting of a Restricted Share Unit, such Restricted Share Unit
shall be forfeited by Awardee.

(b) Death and Disability. If a Termination of Employment occurs prior to the
vesting in full of the Restricted Share Units by reason of Awardee’s death or
Disability, but at least 6 months from the Grant Date, then any unvested
Restricted Share Units shall immediately vest in full and shall not be
forfeited.

(c) Retirement. If a Termination of Employment occurs prior to the vesting in
full of the Restricted Share Units by reason of the Awardee’s Retirement, but at
least 6 months from the Grant Date, then a Ratable Portion of each installment
of the Restricted Share Units that would have vested on each future Vesting Date
shall immediately vest and not be forfeited. Such Ratable Portion shall, with
respect to the applicable installment, be an amount equal to such installment of
the Restricted Share Units scheduled to vest on the applicable Vesting Date
multiplied by a fraction, the numerator of which shall be the number of days
from the Grant Date through the date of such termination, and the denominator of
which shall be the number of days from the Grant Date through such Vesting Date.
For purposes of this Agreement and this Award under the Plan, “Retirement” shall
refer to Age 55 Retirement, which means Termination of Employment by a
Participant (other than by reason of death or Disability and other than in the
event of Termination for Cause) from the Company and its Affiliates (a) after
attaining age fifty-five (55), and (b) having at least ten (10) years of
continuous service with the Company and its Affiliates, including service with
an Affiliate of the Company prior to the time that such Affiliate became an 

 



--------------------------------------------------------------------------------

Affiliate of the Company. For purposes of the age and/or service requirement,
the Administrator may, in its discretion, credit a Participant with additional
age and/or years of service.

4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include the following: disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
Company and its Affiliates (collectively, the “Cardinal Group”) any confidential
information, trade secrets or other business sensitive information or material
concerning the Cardinal Group; violation of Company policies, including but not
limited to conduct which would constitute a breach of any certificate of
compliance or similar attestation/ certification signed by Awardee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer or director of the Cardinal Group at any
time within the 12 months prior to Awardee’s Termination of Employment; any
action by Awardee and/or his or her representatives that either does or could
reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee; and breaching
any provision of any employment or severance agreement with a member of the
Cardinal Group. As used in this Agreement, “Competitor Triggering Conduct” shall
include, either during Awardee’s employment or within one year following
Termination of Employment, accepting employment with or serving as a consultant
or advisor or in any other capacity to an entity that is in competition with the
business conducted by any member of the Cardinal Group (a “Competitor”),
including, but not limited to, employment or another business relationship with
any Competitor if Awardee has been introduced to trade secrets, confidential
information or business sensitive information during Awardee’s employment with
the Cardinal Group and such information would aid the Competitor because the
threat of disclosure of such information is so great that, for purposes of this
Agreement, it must be assumed that such disclosure would occur.

5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as an
Employee with the Cardinal Group and for three years following Termination of
Employment regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee engages in Triggering Conduct during the time period set
forth in the preceding sentence or in Competitor Triggering Conduct during the
time period referenced in the definition of “Competitor Triggering Conduct” set
forth in Paragraph 4 above, then:

(a) any Restricted Share Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to Paragraph 6 hereof shall immediately and automatically terminate, be
forfeited, and cease to exist; and

(b) Awardee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by Awardee resulting from the settlement of all Restricted Share Units
pursuant to Paragraph 6 hereof (measured as of the settlement date (i.e., the
market value of the Restricted Share Units on such settlement date)) that have
already been settled and that had vested at any time within three years prior to
the Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If Awardee
engages only in Competitor Triggering Conduct, then the Look-Back Period shall
be shortened to exclude any period more than one year prior to Awardee’s
Termination of Employment, but including any period between the time of
Termination of Employment and the time of Awardee’s engaging in Competitor
Triggering Conduct.

Awardee may be released from his or her obligations under this Paragraph 5 if
and only if the Administrator (or its duly appointed designee) determines, in
writing and in its sole discretion, that such

 

2



--------------------------------------------------------------------------------

action is in the best interests of the Company. Nothing in this Paragraph 5
constitutes a so-called “noncompete” covenant. This Paragraph 5 does, however,
prohibit certain conduct while Awardee is associated with the Cardinal Group and
thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a Competitor. Awardee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with, or serving as a consultant or advisor or
in any other capacity to, a Competitor, and further agrees to inform any such
new employer, before accepting employment, of the terms of this Paragraph 5 and
Awardee’s continuing obligations contained herein. No provision of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Awardee may be a party, including, but not limited to,
any certificate of compliance or similar attestation/certification signed by
Awardee; provided, however, that to the extent that any provisions contained in
any other agreement are inconsistent in any manner with the restrictions and
covenants of Awardee contained in this Agreement, the provisions of this
Agreement shall take precedence and such other inconsistent provisions shall be
null and void. Awardee acknowledges and agrees that the provisions contained in
this Agreement are being made for the benefit of the Company in consideration of
Awardee’s receipt of the Restricted Share Units, in consideration of employment,
in consideration of exposing Awardee to the Company’s business operations and
confidential information, and for other good and valuable consideration, the
adequacy of which consideration is hereby expressly confirmed. Awardee further
acknowledges that the receipt of the Restricted Share Units and execution of
this Agreement are voluntary actions on the part of Awardee and that the Company
is unwilling to provide the Restricted Share Units to Awardee without including
the restrictions and covenants of Awardee contained in this Agreement. Further,
the parties agree and acknowledge that the provisions contained in Paragraphs 4
and 5 are ancillary to, or part of, an otherwise enforceable agreement at the
time the agreement is made.

6. Payment. Subject to the provisions of Paragraphs 4 and 5 of this Agreement,
and unless Awardee makes an effective election to defer receipt of the Shares
represented by the Restricted Share Units, on the date of vesting of any
Restricted Share Unit, Awardee shall be entitled to receive from the Company
(without any payment on behalf of Awardee other than as described in Paragraph
11) the Shares represented by such Restricted Share Unit; provided, however,
that, subject to the next sentence, in the event that such Restricted Share
Units vest prior to the applicable Vesting Date as a result of the death,
Disability or Retirement of Awardee or as a result of a Change of Control,
Awardee shall be entitled to receive the corresponding Shares from the Company
on the date of such vesting. Notwithstanding the proviso of the preceding
sentence, if Restricted Share Units vest as a result of the occurrence of a
Change of Control under circumstances where such occurrence would not qualify as
a permissible date of distribution under Section 409A(a)(2)(A) of the Code, and
the regulations thereunder, and where Code Section 409A applies to such
distribution, such proviso shall not apply and Awardee shall be entitled to
receive the corresponding Shares from the Company on the date that would have
applied absent such proviso. Elections to defer receipt of the Shares beyond the
date of settlement provided herein may be permitted in the discretion of the
Administrator pursuant to procedures established by the Administrator in
compliance with the requirements of Section 409A of the Code.

7. Dividend Equivalents. Awardee shall not receive cash dividends on the
Restricted Share Units but instead shall, with respect to each Restricted Share
Unit, receive a cash payment from the Company on each cash dividend payment date
with respect to the Shares with a record date between the Grant Date and the
settlement of such unit pursuant to Paragraph 6 hereof, such cash payment to be
in an amount equal to the dividend that would have been paid on the Common Share
represented by such unit. Cash payments on each cash dividend payment date with
respect to the Shares with a record date prior to a Vesting Date shall be
accrued until the Vesting Date and paid thereon (subject to the same vesting
requirements as the underlying Restricted Share Units award).

 

3



--------------------------------------------------------------------------------

8. Holding Period Requirement. If Awardee is classified as an “officer” of the
Company within the meaning of Rule 16a-1(f) under the Securities Exchange Act of
1934, as amended, on the Grant Date, then, as a condition to receipt of the
Restricted Share Units, Awardee hereby agrees to hold, until the first
anniversary of the applicable Vesting Date (or, if earlier, the date of
Awardee’s Termination of Employment), the Shares issued pursuant to settlement
of such units (less any portion thereof withheld in order to satisfy all
applicable federal, state, local or foreign income, employment or other tax).

9. Right of Set-Off. By accepting these Restricted Share Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee by any
member of the Cardinal Group from time to time (including, but not limited to,
amounts owed to Awardee as wages, severance payments or other fringe benefits)
to the extent of the amounts owed to the Cardinal Group by Awardee under this
Agreement.

10. No Shareholder Rights. Awardee shall have no rights of a shareholder with
respect to the Restricted Share Units, including, without limitation, Awardee
shall not have the right to vote the Shares represented by the Restricted Share
Units.

11. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Share Units (including taxes owed with respect to
the cash payments described in Paragraph 7 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Share Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Share Units or the subsequent sale of Shares issuable pursuant to the Restricted
Share Units. The Company does not commit and is under no obligation to structure
the Restricted Share Units to reduce or eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Share Units (e.g., vesting or settlement) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Awardee’s acceptance of this Agreement constitutes Awardee’s
instruction and authorization to the Company to withhold on Awardee’s behalf the
number of Shares from those Shares issuable to Awardee at the time when the
Restricted Share Units become vested and payable as the Company determines to be
sufficient to satisfy the Tax Withholding Obligation. In the case of any amounts
withheld for taxes pursuant to this provision in the form of Shares, the amount
withheld shall not exceed the minimum required by applicable law and
regulations. The Company shall have the right to deduct from all cash payments
paid pursuant to Paragraph 7 hereof the amount of any taxes which the Company is
required to withhold with respect to such payments.

12. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of law, except to the extent superceded by the laws of
the United States of America. The parties agree and acknowledge that the laws of
the State of Ohio bear a substantial relationship to the parties and/or this
Agreement and that the Restricted Share Units and benefits granted herein would
not be granted without the governance of this Agreement by the laws of the State
of Ohio. In addition, all legal actions or proceedings relating to this
Agreement shall be brought exclusively in state or federal courts located in
Franklin County, Ohio and the parties executing this Agreement hereby

 

4



--------------------------------------------------------------------------------

consent to the personal jurisdiction of such courts. Awardee acknowledges that
the covenants contained in Paragraphs 4 and 5 of this Agreement are reasonable
in nature, are fundamental for the protection of the Company’s legitimate
business and proprietary interests, and do not adversely affect Awardee’s
ability to earn a living in any capacity that does not violate such covenants.
The parties further agree that in the event of any violation by Awardee of any
such covenants, the Company will suffer immediate and irreparable injury for
which there is no adequate remedy at law. In the event of any violation or
attempted violations of the restrictions and covenants of Awardee contained in
this Agreement, the Cardinal Group shall be entitled to specific performance and
injunctive relief or other equitable relief, including the issuance ex parte of
a temporary restraining order, without any showing of irreparable harm or
damage, such irreparable harm being acknowledged and admitted by Awardee, and
Awardee hereby waives any requirement for the securing or posting of any bond in
connection with such remedy, without prejudice to any other rights and remedies
afforded the Cardinal Group hereunder or by law. In the event that it becomes
necessary for the Cardinal Group to institute legal proceedings under this
Agreement, Awardee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company with regard to such proceedings.
Any provision of this Agreement which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.

13. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. The Administrator may
delegate its functions under this Agreement to an officer of the Cardinal Group
designated by the Administrator (hereinafter the “Designee”). In fulfilling its
responsibilities hereunder, the Administrator or its Designee may rely upon
documents, written statements of the parties or such other material as the
Administrator or its Designee deems appropriate. The parties agree that there is
no right to be heard or to appear before the Administrator or its Designee and
that any decision of the Administrator or its Designee relating to this
Agreement, including, without limitation, whether particular conduct constitutes
Triggering Conduct or Competitor Triggering Conduct, shall be final and binding
unless such decision is arbitrary and capricious.

14. Prompt Acceptance of Agreement. The Restricted Share Unit grant evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

15. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Share Unit grant under and participation in the Plan or future
Restricted Share Units that may be granted under the Plan by electronic means or
to request Awardee’s consent to participate in the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of restricted share unit grants and the execution of
restricted share unit agreements through electronic signature.

16. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or

 

5



--------------------------------------------------------------------------------

registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Company at the address set forth below:

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, Ohio 43017

Attention: Chief Legal Officer

Facsimile: (614) 757-2797

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.

17. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment, than provided in this
agreement or in the plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Termination of Employment by reason of such
specified events shall supersede the terms hereof to the extent permitted by the
terms of the plan under which the Award was made.

 

CARDINAL HEALTH, INC. By:     Its:    

 

6



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges that he or she has received a copy of the Plan,
a copy of the Company’s most recent annual report to shareholders and other
communications routinely distributed to the Company’s shareholders, and a copy
of the Plan Description dated [date of Plan Description] pertaining to the Plan;
(b) accepts this Agreement and the Restricted Share Units granted to him or her
under this Agreement subject to all provisions of the Plan and this Agreement,
including the provisions in the agreement regarding “Triggering
Conduct/Competitor Triggering Conduct” and “Special Forfeiture/Repayment Rules”
set forth in paragraphs 4 and 5 above; (c) represents that he or she understands
that the acceptance of this Agreement through an on-line or electronic system,
if applicable, carries the same legal significance as if he or she manually
signed the Agreement; (d) represents and warrants to the Company that he or she
is purchasing the Restricted Share Units for his or her own account, for
investment, and not with a view to or any present intention of selling or
distributing the Restricted Share Units either now or at any specific or
determinable future time or period or upon the occurrence or nonoccurrence of
any predetermined or reasonably foreseeable event; and (e) agrees that no
transfer of the Shares delivered in respect of the Restricted Share Units shall
be made unless the Shares have been duly registered under all applicable Federal
and state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.

 

[ Awardee’s Signature    Date]

 

7